EXHIBIT 10.5

SUBSCRIPTION AGREEMENT

SUBSCRIPTION AGREEMENT made as of this 31st day of October 2005, between
RelationServe Media, Inc., a Delaware corporation with offices at 6700 N.
Andrews Avenue, Ft. Lauderdale, FL 33309 (the “Company”) and the undersigned
(the “Subscriber”).

WHEREAS, the Company is offering in a private placement (the “Offering”) to
accredited investors up to $10,000,000 of Series A Convertible Preferred Stock,
par value $0.001 per share (the “Series A Preferred Stock”) convertible on the
occurrence of the Consolidation Transaction (as hereinafter defined) into shares
of common stock, par value $0.001 per share, of the company (the “Common Stock”)
at a purchase price of $13.50 per share of the Company (the “Purchase Price”)
which funds shall be utilized by the Company for the capitalization of SendTec
Acquisition Corp. (“STAC”), to fund the cash portion of the purchase price the
business and certain assets of SendTec, Inc. (“SendTec”) pursuant to that
certain Asset Purchase Agreement dated August 9, 2005, as amended (the “Purchase
Agreement”), as well as for fees and expenses in connection with the
transactions and the balance for working capital; and

WHEREAS, the Subscriber desires to subscribe for the number of shares of
Series A Preferred Stock set forth on the signature page hereof, on the terms
and conditions hereinafter set forth.

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants hereinafter set forth, the parties hereto do hereby agree as follows:

 

I.

SUBSCRIPTION FOR SERIES A PREFERRED STOCK AND REPRESENTATIONS AND COVENANTS OF
SUBSCRIBER

1.1          Subject to the terms and conditions hereinafter set forth and as
set forth in the Certificate of Designations, Preferences and Other Rights and
Qualifications of the Series A Preferred Stock attached as Exhibit A annexed
hereto, the Subscriber hereby subscribes for and agrees to purchase from the
Company such number of shares of Series A Preferred Stock as is set forth upon
the signature page hereof, at a price equal to the Purchase Price, and the
Company agrees to sell such Series A Preferred Stock to the Subscriber for said
Purchase Price, subject to the Company’s right to sell to the Subscriber such
lesser number of shares of Series A Preferred Stock (or no shares of Series A
Preferred Stock) as the Company may, in its sole discretion, deem necessary or
desirable. The purchase price is payable by cash or wire transfer of immediately
available funds to the account of the Company, pursuant to the wire instructions
attached hereto as Exhibit B. The Subscriber has previously deposited with the
Law Office of James Dodrill, Esq., (the “Law Firm”) as escrow agent under this
Agreement the amount of the Subscribers total Purchase Price set forth on
Exhibit A and agrees that Law Firm shall hold in escrow such amount and shall
transmit such funds as directed by Company on the date set for closing of the
SendTec acquisition without further instruction from the Subscriber, provided,
however, that if the closing has not occurred by December 31, 2005 such funds
shall be returned by Law Firm to Subscriber, without interest or deduction.

 

 


--------------------------------------------------------------------------------



 

 

1.2          The Subscriber recognizes that the purchase of Series A Preferred
Stock involves a high degree of risk in that (i) an investment in the Company is
highly speculative and only investors who can afford the loss of their entire
investment should consider investing in the Company and the Series A Preferred
Stock; (ii) the Series A Preferred Stock and Common Stock underlying the Series
A Preferred Stock are not registered under the Securities Act of 1933, as
amended (the “Act”), or any state securities law; (iii) there is no trading
market for the Series A Preferred Stock, none is likely ever to develop, and the
Subscriber may not be able to liquidate his investment; (iv) transferability of
the Series A Preferred Stock and Common Stock underlying the Series A Preferred
Stock are extremely limited; and (v) an investor could suffer the loss of his,
her or its entire investment.

1.3          The Subscriber represents and warrants that the Subscriber is an
“accredited investor” as such term in defined in Rule 501 of Regulation D
promulgated under the Act and that the Subscriber is able to bear the economic
risk of an investment in the Series A Preferred Stock.

1.4          The Subscriber acknowledges that the Subscriber has prior
investment experience (including investment in non listed and non registered
securities), and has read and evaluated, or has employed the services of an
investment advisor, attorney or accountant to read and evaluate, all of the
documents furnished or made available by the Company to the Subscriber
consisting solely of the Company’s filings and reports filed with the Securities
and Exchange Commission (“SEC”), including all exhibits attached thereto) prior
to the date hereof, including, without limitation, each of the Risk Factors
included therein, as well as the merits and risks of such an investment by the
Subscriber. The Subscriber represents that his, her or its overall commitment to
investments which are not readily marketable is not disproportionate to the
Subscriber’s net worth, and that the Subscriber’s investment in the Series A
Preferred Stock will not cause such overall commitment to become excessive. The
Subscriber represents that, if an individual, he or she has adequate means of
providing for his or her current needs and personal and family contingencies and
has no need for liquidity in his or her investment in the Series A Preferred
Stock. The Subscriber is financially able to bear the economic risk of this
investment, including the ability to afford holding the Series A Preferred Stock
for an indefinite period or to afford a complete loss of this investment.

1.5          The Subscriber acknowledges receipt and careful review of the SEC
documents (including all exhibits attached thereto) including all Risk Factors
therein, and all other documents furnished in connection with this transaction
(collectively, the “Offering Documents”) and hereby represents that the
Subscriber has accessed the Company’s SEC filings and reports and has been
furnished by the Company during the course of this transaction with all
information regarding the Company which the Subscriber has requested or desires
to know; and that the Subscriber has been afforded the opportunity to ask
questions of and receive answers from duly authorized officers or other
representatives of the Company concerning the terms and conditions of the
Offering, and any additional information which the Subscriber has requested.

1.6          The Subscriber acknowledges that the purchase of Series A Preferred
Stock and the conversion of the Series A Preferred Stock into Common Stock may
involve tax consequences to the Subscriber and that the contents of the Offering
Documents do not contain tax advice. The Subscriber acknowledges that the
Subscriber must retain his own professional advisors to evaluate the tax and
other consequences to the Subscriber of an investment in the

 

2

 


--------------------------------------------------------------------------------



 

Series A Preferred Stock. The Subscriber acknowledges that it is the
responsibility of the Subscriber to determine the appropriateness and the merits
of a corporate entity to own the Subscriber’s Series A Preferred Stock and the
corporate structure of such entity.

1.7          The Subscriber acknowledges that this Offering has not been
reviewed by the SEC or any state securities commission, and that no federal or
state agency has made any finding or determination regarding the fairness or
merits of the Offering. The Subscriber represents that the Series A Preferred
Stock is being purchased for his, her or its own account, for investment only,
and not with a view toward distribution or resale to others. The Subscriber
agrees that he will not sell or otherwise transfer the Series A Preferred Stock
or the underlying Common Stock unless they are registered under the Act or
unless an exemption from such registration is available, as the same may be
amended from time to time.

1.8          The Subscriber understands that the provisions of Rule 144 under
the Act are not available for at least one (1) year to permit resales of the
Series A Preferred Stock or the underlying Common Shares, and there can be no
assurance that the conditions necessary to permit such sales under Rule 144 will
ever be satisfied. The Subscriber understands that the Company is under no
obligation to the Subscriber to comply with the conditions of Rule 144 or take
any other action necessary in order to make any exemption for the sale of the
Series A Preferred Stock or the underlying Common Stock without registration
available.

1.9          The Subscriber agrees to hold the Company and its directors,
officers and controlling persons and their respective heirs, representatives,
successors and assigns harmless and to indemnify them against all liabilities,
costs and expenses incurred by them as a result of any misrepresentation made by
the Subscriber contained herein or any sale or distribution by the Subscriber in
violation of the Act (including without limitation the rules promulgated
thereunder), any state securities laws, or the Company’s certificate of
incorporation or by-laws, as amended from time to time.

1.10       The Subscriber consents to the placement of a legend on any
certificate or other document evidencing the Series A Preferred Stock or the
underlying Common Stock stating that they have not been registered under the Act
and setting forth or referring to the restrictions on transferability and sale
thereof.

1.11       The Subscriber understands that the Company will review and rely on
this Subscription Agreement without making any independent investigation; and it
is agreed that the Company reserves the unrestricted right to reject or limit
any subscription and to withdraw the Offering at any time.

1.12       The Subscriber hereby represents that the address of the Subscriber
furnished at the end of this Subscription Agreement is the undersigned’s
principal residence if the Subscriber is an individual or its principal business
address if it is a corporation or other entity.

1.13       The Subscriber acknowledges that if the Subscriber is a Registered
Representative of an NASD member firm, the Subscriber must give such firm the
notice required by the NASD’s Conduct Rules, receipt of which must be
acknowledged by such firm on the signature page hereof.

 

3

 


--------------------------------------------------------------------------------



 

 

1.14       The Subscriber hereby represents that, except as expressly set forth
in the Offering Documents, no representations or warranties have been made to
the Subscriber by the Company or any agent, employee or affiliate of the Company
and in entering into this transaction, the Subscriber is not relying on any
information, other than that contained in the Offering Documents and the results
of independent investigation by the Subscriber.

1.15       The Subscriber recognizes that this is an offering in which the
Company will accept subscriptions regardless of the attainment of any minimum
amount of subscriptions, and may accept subscriptions even if the proceeds
received in the Offering are less than $10,000,000. The Company will require
additional financing in order to accomplish its short-term goals and its
business objectives. There can be no assurance that any such additional funds
will be available on reasonable terms, or at all, and any such additional funds
raised in any equity offering will dilute the interests of the Subscriber.
Subscriber further recognizes that Company reserves the right to pay a
commission or finders fee in certain circumstances based upon the gross proceeds
of the Offering.

1.16       All information provided by the Subscriber in the Investor
Questionnaire attached hereto as Exhibit B is true and accurate in all respects,
and the Subscriber acknowledges that the Company will be relying on such
information to its possible detriment in deciding whether the Company can sell
these securities to the Subscriber without giving rise to the loss of an
exemption from registration under the applicable securities laws.

1.17       The Subscriber acknowledges that he/she is aware that the Company has
not entered into any agreement or understanding providing for the purchase of
any business or assets other than those referred to in the Offering Documents
relating to the acquisition of SendTec, and no such agreements have been made,
or are being negotiated, and that by execution of this Subscription Agreement,
the Subscriber consents to any and all resulting terms of such purchases which
will be in the sole discretion of the Company over which the Subscriber will
have no effective influence.

1.18       The Subscriber acknowledges that he/she is aware that the
subscription funds received by the Company will be utilized to acquire for the
Company a minority equity ownership position in STAC of approximately 25% (22%
of a fully-diluted basis), which will be funded with significant amounts of
senior secured convertible indebtedness (the “Debentures”) of at least $30
million dollars and pursuant to which holders of indebtedness will also acquire
a preferred stock interest in STAC such that the Debenture holders will acquire
the right to vote 61% of all issued and outstanding share of the Capital Stock
of STAC. The Company has agreed that the Company will retain a minority
ownership interest in STAC for an indefinite period of time, with the right to
increase its ownership only upon the achievement of certain benchmark results
for the period ending September 30, 2005 and satisfaction of various additional
conditions, which might not occur, and provided, further, that there has not
been a default under the representations and warranties made to the purchasers
of the Debentures in connection with the sale of the Debentures by STAC. As a
result of this structure, Subscribers will not directly own any interest in STAC
and the results of operations of STAC may not be consolidated with those of the
Company for SEC reporting purposes unless the benchmark results are achieved and
other requirements for consummation of the Consolidation Transaction are
satisfied, which may not occur. Further, in the event of a default under the
Debentures, the assets of STAC have been pledged as collateral to secure the
obligations of STAC to the Debenture holders, and the

 

4

 


--------------------------------------------------------------------------------



 

Company and the subsidiaries of the Company have agreed to guarantee the
obligations of STAC to the Debenture holders for so long as the Debentures are
outstanding. Following the Consolidation Transaction, the Debentures will be
exchanged for new debentures that will be convertible initially into 20 Million
share of Common Stock of the Company at the election of the Debenture holders
which could result in additional substantial dilution to Subscribers in this
Offering.

 

II.

REPRESENTATIONS BY THE COMPANY

The Company represents and warrants to the Subscriber that as of the date of the
closing of this Offering (the “Closing Date”):

(a)          The Company is a corporation duly incorporated, validly existing
and in good standing under the laws of the State of Delaware and has the
corporate power to conduct the business which it conducts and proposes to
conduct.

(b)          The execution, delivery and performance of this Subscription
Agreement by the Company will have been duly authorized by the Company and all
other corporate action required to authorize and consummate the offer and sale
of the Common Stock will have been duly taken and approved.

(c)          The Series A Preferred Stock have been duly and validly authorized
and issued and the Common Stock issuable upon the conversion of the Series A
Preferred Stock have been reserved for issuance.

(d)          The Company has obtained, or is in the process of obtaining, all
licenses, permits and other governmental authorizations necessary to the conduct
of its business, except where the failure to so obtain such licenses, permits
and authorizations would not have a material adverse effect on the Company. Such
licenses, permits and other governmental authorizations obtained are in full
force and effect, except where the failure to be so would not have a material
adverse effect on the Company, and the Company is in all material respects
complying therewith.

For the purposes of this Agreement, the Consolidation Transaction shall mean the
closing of transactions by which there shall be cancelled all of the issued and
outstanding shares of Preferred Stock of SendTec Acquisition Corp. (“STAC”), a
Delaware Corporation, and the exchange of STAC Senior Secured Convertible
Debentures convertible into STAC Common Stock for STAC Senior Secured
Convertible Debentures convertible into Common Stock of the Company.

(e)          The Company knows of no pending or threatened legal or governmental
proceedings to which the Company is a party which would materially adversely
affect the business, financial condition or operations of the Company, except
that the Company has advised the subscribers of certain facts described under
Certain Legal Proceedings in the SEC filings and reports.

(f)           The Company is not in violation of or default under, nor will the
execution and delivery of this Subscription Agreement or the issuance of the
Series A Preferred

 

5

 


--------------------------------------------------------------------------------



 

Stock, or the consummation of the transactions herein contemplated, result in a
violation of, or constitute a default under, the Company’s certificate of
incorporation or by-laws, any material obligations, agreements, covenants or
conditions contained in any bond, debenture, note or other evidence of
indebtedness or in any material contract, indenture, mortgage, loan agreement,
lease, joint venture or other agreement or instrument to which the Company is a
party or by which it or any of its properties may be bound or any material
order, rule, regulation, writ, injunction, or decree of any government,
governmental instrumentality or court, domestic or foreign.

 

III.

COVENANTS BY THE COMPANY

The Company agrees Subscribers shall have the certain registration rights with
respect to the shares of Common Stock underlying the Series A Preferred Stock
issued to Subscribers pursuant to the terms of the Registration Rights Agreement
annexed hereto as Exhibit D. Certain additional holders of Common Stock will
have a right to have their shares of Common Stock registered pursuant to any
registration statement that is filed for Subscribers.

 

IV.

TERMS OF SUBSCRIPTION

4.1          Subject to Section 4.2 hereof, the subscription period will begin
as of the date hereof and will terminate at 11:59 PM Eastern time, on December
31, 2005, unless sooner terminated by the Company, or extended by the Company.

4.2          The Subscriber has effected a wire transfer in the full amount of
the purchase price for the Common Stock to the Company’s account in accordance
with the wire instructions set forth on Exhibit B hereto.

4.3          The Subscriber hereby authorizes and directs the Company to deliver
any certificates or other written instruments representing the Series A
Preferred Stock to be issued to such Subscriber pursuant to this Subscription
Agreement to the address indicated on the signature page hereof.

4.4          The Subscriber hereby authorizes and directs the Company to return
any funds, without interest, for unaccepted subscriptions to the same account
from which the funds were drawn.

4.5          If the Subscriber is not a United States person, such Subscriber
shall immediately notify the Company and the Subscriber hereby represents that
the Subscriber is satisfied as to the full observance of the laws of its
jurisdiction in connection with any invitation to subscribe for the Common Stock
or any use of this Subscription Agreement, including (i) the legal requirements
within its jurisdiction for the purchase of the Series A Preferred Stock, (ii)
any foreign exchange restrictions applicable to such purchase, (iii) any
governmental or other consents that may need to be obtained, and (iv) the income
tax and other tax consequences, if any, that may be relevant to the purchase,
holding, redemption, sale or transfer of the Series A Preferred Stock or the
Common Stock underlying the Series A Preferred Stock. Such Subscriber’s
subscription and payment for, and continued beneficial ownership of, the
Series A Preferred Stock and the Common Stock underlying the Series A Preferred
Stock will not violate any applicable securities or other laws of the
Subscriber’s jurisdiction.

 

6

 


--------------------------------------------------------------------------------



 

 

 

V.

MISCELLANEOUS

5.1          Any notice or other communication given hereunder shall be deemed
sufficient if in writing and sent by reputable overnight courier, facsimile
(with receipt of confirmation) or registered or certified mail, return receipt
requested, addressed to the Company, at the address set forth in the first
paragraph hereof, Attention: Secretary, CEO, facsimile ((954)202-6002) and to
the Subscriber at the address indicated on the signature page hereof. Notices
shall be deemed to have been given on the date of mailing or fax, except notices
of change of address, which shall be deemed to have been given when received.

5.2          This Subscription Agreement shall not be changed, modified or
amended except by a writing signed by the parties to be charged, and this
Subscription Agreement may not be discharged except by performance in accordance
with its terms or by a writing signed by the party to be charged.

5.3          This Subscription Agreement shall be binding upon and inure to the
benefit of the parties hereto and to their respective heirs, legal
representatives, successors and assigns. This Subscription Agreement sets forth
the entire agreement and understanding between the parties as to the subject
matter thereof and merges and supersedes all prior discussions, agreements and
understandings of any and every nature among them.

5.4          Notwithstanding the place where this Subscription Agreement may be
executed by any of the parties hereto, the parties expressly agree that all the
terms and provisions hereof shall be construed in accordance with and governed
by the internal laws of the State of Delaware without reference to principles of
conflicts of laws. The parties hereby agree that any dispute which may arise
between them arising out of or in connection with this Subscription Agreement
shall be adjudicated before a court located in Broward County, Florida and they
hereby submit to the exclusive jurisdiction of the federal and state courts of
the State of Florida located in Broward County with respect to any action or
legal proceeding commenced by any party, and irrevocably waive any objection
they now or hereafter may have respecting the venue of any such action or
proceeding brought in such a court or respecting the fact that such court is an
inconvenient forum, relating to or arising out of this Subscription Agreement or
any acts or omissions relating to the sale of the securities hereunder, and
consent to the service of process in any such action or legal proceeding by
means of registered or certified mail, return receipt requested, in care of the
address set forth below or such other address as the undersigned shall furnish
in writing to the other.

5.5          This Subscription Agreement may be executed in counterparts. Upon
the execution and delivery of this Subscription Agreement by the Subscriber,
this Subscription Agreement shall become a binding obligation of the Subscriber
with respect to the purchase of Series A Preferred Stock as herein provided;
subject, however, to the right hereby reserved to the Company to (i) enter into
the same agreements with other subscribers, (ii) to add and/or to delete other
persons as subscribers and (iii) to cut back or reject any subscription.

5.6          The holding of any provision of this Subscription Agreement to be
invalid or unenforceable by a court of competent jurisdiction shall not affect
any other provision of this Subscription Agreement, which shall remain in full
force and effect.

 

7

 


--------------------------------------------------------------------------------



 

 

5.7          It is agreed that a waiver by either party of a breach of any
provision of this Subscription Agreement shall not operate, or be construed, as
a waiver of any subsequent breach by that same party.

5.8          The parties agree to execute and deliver all such further
documents, agreements and instruments and take such other and further action as
may be necessary or appropriate to carry out the purposes and intent of this
Subscription Agreement.

[Remainder of this page intentionally left blank]

 

8

 


--------------------------------------------------------------------------------



 

 

RELATIONSERVE MEDIA, INC.

 

Addendum To Series A Convertible Preferred Stock
Subscription Agreement
Dated October 31, 2005

 

This Addendum supplements that certain Series A Convertible Preferred Stock
(“Series A Preferred Stock”) Subscription Agreement of RelationServe Media, Inc.
(“we,” “us” or the “Company”) dated October 31, 2005 (the “Subscription
Agreement”). To the extent of any inconsistency between this Addendum and the
Subscription Agreement, this Addendum shall control and supercede any contrary
provisions in the Subscription Agreement. Unless otherwise defined, capitalized
terms used herein shall have the meaning assigned to them in the Certificate of
Designations, Preferences and Other Rights and Qualifications of Series A
Preferred Stock.

Supplement

If the Company, at any time while any shares of Series A Preferred Stock are
outstanding, shall offer, sell, grant any option to purchase or offer, sell or
grant any right to reprice its securities, or otherwise dispose of or issue (or
announce any offer, sale, grant or any option to purchase or other disposition)
any Common Stock or common stock equivalents entitling any person to acquire
shares of Common Stock, at an effective price per share less than the then
Conversion Price (such lower price, the “Base Conversion Price” and such
issuances collectively, a “Dilutive Issuance”), as adjusted hereunder (if the
holder of the Common Stock or common stock equivalents so issued shall at any
time, whether by operation of purchase price adjustments, reset provisions,
floating conversion, exercise or exchange prices or otherwise, or due to
warrants, options or rights per share which is issued in connection with such
issuance, be entitled to receive shares of Common Stock at an effective price
per share which is less than the Conversion Price, such issuance shall be deemed
to have occurred for less than the Conversion Price on such date of the Dilutive
Issuance), then the Conversion Price shall be reduced to equal the Base
Conversion Price. Such adjustment shall be made whenever such Common Stock or
common stock equivalents are issued. Notwithstanding the foregoing, no
adjustment will be made in respect of an Exempt Issuance (as defined below). The
Company shall notify the Purchasers in writing, no later than the business day
following the issuance of any Common Stock or common stock equivalents subject
to this section, indicating therein the applicable issuance price, or applicable
reset price, exchange price, conversion price and other pricing terms (such
notice, the “Dilutive Issuance Notice”). For purposes of clarification, whether
or not the Company provides a Dilutive Issuance Notice, upon the occurrence of
any Dilutive Issuance, after the date of such Dilutive Issuance the Purchasers
are entitled to receive the number of shares of Common Stock based upon the Base
Conversion Price, regardless of whether the Company accurately refers to the
Base Conversion Price in the Notice of Conversion.

For purposes of this Addendum an Exempt Issuance shall mean the issuance of (a)
shares of Common Stock or options to employees, consultants, officers or
directors of the Company, pursuant to any stock or option plan duly adopted by a
majority of the non-employee members of the Company’s Board of Directors or a
majority of the members of a committee of non-employee directors established for
such purpose; provided that the number of shares directly or

 

 


--------------------------------------------------------------------------------



 

upon exercise of options to be issued to consultants shall not exceed 100,000 in
the aggregate; (b) securities exercisable or exchangeable for or convertible
into shares of Common Stock, as applicable, issued and outstanding on the date
of this Addendum, provided that such securities have not been amended since the
date of this Addendum to increase the number of such securities or to decrease
the exercise, exchange or conversion price of any such securities; and (c)
securities issued pursuant to acquisitions or strategic transactions, provided
any such issuance (x) shall only be to a person that is, itself or through its
subsidiaries, an operating company in a business synergistic with the business
of the Company and in which the Company receives benefits in addition to the
investment of funds, but shall not include a transaction in which the Company is
issuing securities primarily for the purpose of raising capital or to an entity
whose primary business is investing in securities, (y) shall only be to a person
that is not an affiliate of the Company or the Company’s subsidiaries, and (z)
has been approved by a majority of the independent directors of the Company (as
independence is determined by the rules of the Securities Exchange Commission).

 

 

 

 

 